EXHIBIT 10.14

FY14 Performance Unit Award Agreement

 

ENERGY XXI SERVICES, LLC
2006 LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT AWARDS AGREEMENT

 

This Performance Unit Awards Agreement (the “Agreement”), made as of the 21st
day of July, 2014 (the “Grant Date”), by and between Energy XXI Services, LLC
(the “Employer”), Energy XXI (Bermuda) Limited, a Bermuda entity (the “Company”)
and _____________ (the “Grantee”), evidences the grant by the Employer of
(“Performance Units” or “Award”) to the Grantee on such date and the Grantee’s
acceptance of the Award in accordance with the provisions of the Energy XXI
Services, LLC 2006 Long-Term Incentive Plan, as amended or restated from time to
time (the “Plan”). All capitalized terms not otherwise defined herein shall have
the meanings set forth in the Plan. The Employer, the Company and the Grantee
agree as follows:

 

1.          Purpose for Award. The Grantee hereby receives as of the date hereof
a Performance Unit Award of __________ Performance Units pursuant to the terms
of this Agreement (the “Grant”). This Grant is intended to reward the Grantee
for future increases in the value of the Company’s Common Stock over the three
year period beginning on the Grant Date (the “Performance Period”). All
calculations required pursuant to this Agreement shall be made by the Committee
and shall be final and binding on the Grantee. The Grant is comprised of both
Time-Based Performance Units (25% of total award) and TSR Modified Performance
Units (75% of total award).

 

(a)          Calculation of Time-Based Units. The amount payable to the Grantee
pursuant to the Time-Based Performance Units shall be determined as of the
applicable Vesting Date pursuant to Section 3(a) or the payment event pursuant
to Section 3(b), and shall be based upon the number of Time-Based Performance
Units which vest/are payable as of such date multiplied by the Adjusted Notional
Value (defined below). This calculation will be made by the Committee.

 

(b)          Calculation of TSR Modified Performance Units.

 

(i)          Basic calculation of TSR Modified Performance Units. The amount
payable to the Grantee pursuant to the TSR Modified Performance Units shall be
determined as of the applicable Vesting Date pursuant to Section 3(a) or the
payment event pursuant to Section 3(b). Such amount shall be based upon the
number of TSR Modified Performance Units which vest/are payable as of such date
multiplied by the Adjusted Notional Value. This amount shall then be multiplied
by the appropriate “TSR Unit Number Modifier” set forth on Exhibit A to
determine the amount (if any) payable as of such date.

 

 

 

  

FY14 Performance Unit Award Agreement

 

(ii)         Calculation of TSR Modified Performance Units upon a Change of
Control or an Involuntary Termination. Upon (A) the occurrence of a Change of
Control; or (B) an “Involuntary Termination” (defined below) (each an
“Accelerated Vesting Event”), all Performance Units (including any outstanding
Performance Units granted prior to the Grant Date under this Agreement (in the
aggregate, the “Outstanding Performance Units”)) shall become 100% vested, the
Performance Period will be shortened to end on the Accelerated Vesting Event,
and the Outstanding Performance Units will be settled in accordance with the
applicable TSR Unit Number Modifier set forth on Exhibit A. In addition, the
Performance Units subject to this Agreement will paid out pursuant to the
Adjusted Notional Value as calculated pursuant to Section 2 (Outstanding
Performance Units other than the Performance Units subject to this Agreement
will be paid out pursuant to the Adjusted Notional Value calculated pursuant the
agreements evidencing such awards).

 

(iii)        Involuntary Termination. For purposes of this Agreement, an
“Involuntary Termination” means a termination of the Grantee’s employment with
the Employer (or any Affiliate) (A) due to death, (B) due to Disability, (C) by
the Employer (or any Affiliate) without Cause, or (D) by the Grantee for “Good
Reason.” “Good Reason” means the occurrence of any of the following
circumstances without the consent of the Grantee: (1) the assignment to Grantee
of any duties that materially adversely alter the nature or status of Grantee’s
office and responsibilities (other than reporting responsibilities and other
than any increase in responsibilities resulting from promotion), or other action
that results in the material diminution of Grantee’s position, duties or
authorities, from those in effect immediately prior to such change in position,
assignment or action, (2) the material diminution of Grantee’s aggregate
targeted compensation, or (3) the relocation of the Grantee’s principal place of
employment to anywhere outside the greater Houston, Texas metropolitan area,
(other than required travel on the business of the Company and its Affiliates).
In the event of an occurrence of Good Reason, Grantee must notify the Employer
in writing of the existence of Good Reason within 30 days of the occurrence. If
the circumstances resulting in Good Reason are not cured by the Employer or its
Affiliates within 30 days of receipt by the Employer of such notice, the Grantee
may terminate his or her employment for Good Reason no later than the 60th day
following the initial occurrence of Good Reason.

 

2.          Performance Unit Value.

 

(a)         Performance Unit Value. The value of each Performance Unit will have
an initial notional value equal to the simple average of the closing prices of
the Common Stock for the period of twenty business days ending on the day
immediately preceding the Grant Date (the “Initial Notional Value”). At the
applicable Vesting Date under Section 3(a) or the payment event under Section
3(b), the notional value of each Performance Unit will equal the simple average
of the closing prices of the Common Stock for the period of twenty business days
ending on the day immediately preceding the Vesting Date under Section 3(a) or
the payment event under Section 3(b) (the “Adjusted Notional Value”).

 

The Initial Notional Value of the Performance Units is $22.48 per share.

 

(b)         Accounts. The Employer shall in accordance with the Plan establish
and maintain a bookkeeping account for the Grantee (the “Performance Unit
Account”), and such account shall be credited with the number of Performance
Units granted to the Grantee. The Employer may establish separate bookkeeping
accounts for the Time-Based Performance Units and the TSR Modified Performance
Units which collectively will constitute the Performance Unit Account.

 

2

 

  

FY14 Performance Unit Award Agreement

 

(c)          Transfer. Until the Performance Units awarded to the Grantee shall
have vested, the Performance Units nominally credited to the Grantee’s
Performance Unit Account shall not be sold, transferred, or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

 

3.         Vesting.

 

(a)          Vesting Dates. The Performance Units covered by this Agreement
shall vest ratably over three (3) years, provided that Grantee is still employed
by the Employer (or the Company or any Affiliate) on such each of these dates as
follows: July 21, 2015, 2016; and 2017 (the “Vesting Dates”). Except as provided
in Section 3(b) below, if the Grantee ceases to be employed by the Employer (or
the Company or any Affiliate) for any other reason at any time prior to the
applicable Vesting Date, the unvested Performance Units shall automatically be
forfeited upon such cessation of employment.

 

(b)          Additional Vesting Events. Notwithstanding Section 3(a) above, all
outstanding Performance Units that have not previously been forfeited pursuant
to Section 3(a) shall become immediately payable upon the occurrence of an
Accelerated Vesting Event.

 

4.         Time and Form of Payment. Payment shall be made in cash or Common
Stock to the Grantee (at the sole discretion of the Committee) in a lump sum as
soon as practicable after the Vesting Date, or event set forth in Section 3(b),
and in any event, within 2 weeks after such date or event. To the extent that
payment is made in Common Stock, the Committee shall cause a stock certificate
to be delivered to the Grantee with respect to such Common Stock free of all
restrictions hereunder, except for applicable federal securities laws
restrictions.

 

5.          Compliance with Laws and Regulations. The issuance of shares of
Common Stock upon vesting of the Performance Units shall be subject to
compliance by the Employer, the Company and the Grantee with all applicable
requirements of securities laws, other applicable laws and regulations of any
stock exchange on which the shares of Common Stock may be listed at the time of
such issuance or transfer. The Grantee understands that the Company is under no
obligation to register or qualify the shares of Common Stock with the Securities
and Exchange Commission (“SEC”), any state securities commission or any stock
exchange to effect such compliance.

 

6.         Tax Withholding. The Employer and the Company may deduct from any
payment of any kind otherwise due to the Grantee (including payments due when
the Performance Units vest) any federal, state or local taxes of any kind
required by law to be withheld with respect to the payment of Performance Units.
Alternatively, the Grantee may no later than the date as of which the
Performance Units vest, pay to the Employer or the Company (in cash or to the
extent permitted by the Committee, Common Stock held by the Grantee whose Fair
Market Value on the day preceding the date the Performance Units vests or is
payable is equal to the amount of the Grantee’s tax withholding liability) any
federal, state or local taxes of any kind required by law to be withheld, if
any, with respect to the Performance Units that vest or become payable.

 

3

 

  

FY14 Performance Unit Award Agreement

 

7.         Non-transferability. This Award is not transferable.

 

8.         No Right to Continued Employment. Nothing in this Agreement shall be
deemed by implication or otherwise to impose any limitation on the right of the
Employer or the Company or any of its Affiliates to terminate the Grantee’s
employment at any time, in absence of a specific written agreement to the
contrary.

 

9.         Severability. In the event that any provision of this Agreement shall
be held illegal, invalid, or unenforceable for any reason, such provision shall
be fully severable and shall not affect the remaining provisions of this
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein.

 

10.         Certain Restrictions. By executing this Agreement, Grantee
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Employer or the Company may
reasonably request in order to comply with the terms of this Agreement or the
Plan, or securities laws or any other applicable laws, rules or regulations.

 

11.         Amendment and Termination. Except as otherwise provided in the Plan
or this Agreement, no amendment or termination of this Agreement shall be made
by the Employer or the Company without the written consent of the Grantee.

 

12.         No Guarantee of Tax Consequences. Neither the Employer nor the
Company makes any commitment or guarantee to Grantee that any federal or state
tax treatment will apply or be available to any person eligible for benefits
under this Agreement.

 

13.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Employer, the Company and all persons
lawfully claiming under Participant.

 

14.         Committee Determinations. Every interpretation, decision or
determination made by Committee pursuant to this Award shall be final and
binding upon the Grantee, and may not be challenged or overturned, in whole or
in part, except upon clear and convincing proof that such interpretation,
decision or determination is an abuse of discretion.

 

15.         Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas. The courts in
Harris County, Texas shall be the exclusive venue for any dispute regarding the
Plan or this Agreement.

 

[Signatures on following page]

 

4

 

 

FY14 Performance Unit Award Agreement

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

  ENERGY XXI SERVICES, LLC         By:       D. West Griffin     Director      
  ENERGY XXI (BERMUDA) LIMITED, a Bermuda entity         By:       John D.
Schiller, Jr.     Chairman and CEO         GRANTEE:            

 

 

5

 

 

EXHIBIT 10.14

FY14 Performance Unit Award Agreement

 

Exhibit A

   



    Relative TSR Performance   TSR Unit Number
Modifier Below Threshold   < 25th Percentile   0% Threshold   25th Percentile  
50% Target   50th Percentile   100% Maximum   75th Percentile (or above)   200%



  

“Total Shareholder Return” (“TSR”) means, with respect to each applicable
company, (a) the sum of (i) share price appreciation (calculated as the simple
average of the closing prices of the applicable equity security for the period
of twenty business days ending on the day immediately preceding the Vesting Date
less the simple average of the closing prices of the applicable equity security
for the period of twenty business days ending on the day immediately preceding
Grant Date or, as applicable, the preceding Vesting Date), plus (ii) cumulative
dividends or distributions during each annual vesting year, plus (iii) any
additional value or compensation received by share or unit holders such as
equity received from spinoffs during such vesting year, (b) divided by the
simple average of the closing prices of the applicable equity security for the
period of twenty business days ending on the day immediately preceding the Grant
Date; provided, however, upon the occurrence of an Accelerated Vesting Event,
the “TSR Unit Number Modifier” set forth on above will be deemed to be 200% with
respect to the Performance Period. In addition, upon the occurrence of an
Accelerated Vesting Event, the “TSR Unit Number Modifier” with respect to all
Outstanding Performance Units other than Performance Units awarded pursuant to
this Agreement will be deemed to be 200%.

 

“Relative TSR Performance” set forth in the table above will equal the ratio of
the Company’s TSR as compared to the TSR of the following peer companies
(calculated as a simple average), in each case, over the Performance Period:

 

Anadarko Petroleum Corporation Encana Corporation Range Resources Corporation
Apache Corporation EnQuest PLC SM Energy Company Cabot Oil & Gas Corporation
Forest Oil Corporation Southwestern Energy Company Chesapeake Energy Corporation
Newfield Exploration Company Stone Energy Corp. Cimarex Energy Co. Noble Energy
Inc. Ultra Petroleum Corp. Denbury Resources Inc. Pioneer Natural Resources
Company W&T Offshore, Inc. Devon Energy Corporation Premier Oil plc Whiting
Petroleum Corporation EOG Resources Inc. Quicksilver Resources Inc.  

 

 

 

 

FY14 Performance Unit Award Agreement

 

In the event a peer company is no longer publicly traded (for any reason,
including merger, acquisition, or bankruptcy) during any annual vesting period,
the peer company will be eliminated from the list above (and no other company
will replace the eliminated peer) for any uncompleted annual vesting periods
during the Performance Period.

 

The “TSR Unit Number Modifier” set forth in the table above will be interpolated
for relative TSR performance at percentiles between the 25th and 75th (but the
TSR Unit Number Modifier will be no greater than 200%). In the event the
Company’s TSR determined with respect to the annual period ending on any Vesting
Date is negative, the TSR Unit Number Modifier may be no greater than 100%
(regardless of the relative performance of the Company’s TSR).

 

Calculations pursuant to this Exhibit A will be made by or pursuant to the
direction and ultimate discretion of the Committee.

 

2

 

 

